Citation Nr: 0624129	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a cardiovascular 
disability, claimed as secondary to service-connected 
diabetes mellitus, Type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had over 20 years of active service, which ended 
in May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that reopened the veteran's application 
to reopen a claim of service connection for a cardiovascular 
disability, and denied the claim on the merits.

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective on the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) (regardless of a determination made 
by the regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits).


FINDINGS OF FACT

1.  By decision dated in January 1989, the Board denied the 
veteran's claim for service connection for a cardiovascular 
disability.

2.  The evidence added to the record since the January 1989 
Board denial, considered in conjunction with the record as a 
whole, is not cumulative and redundant and is so significant 
that it must considered in order to fairly determine if the 
veteran has a cardiovascular disability that is related to 
service or a service-connected disability.

3.  A cardiovascular disability has been shown by competent 
evidence to be causally related to the veteran's service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Board decision of January 1989, which denied service 
connection for a cardiovascular disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1104 
(2005).

2.  The evidence received since the January 1989 Board 
decision is new and material; and the application to reopen 
the veteran's claim for service connection for a 
cardiovascular disability is granted.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  A cardiovascular disability was proximately caused by the 
veteran's service-connected type II diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Pursuant to 38 U.S.C.A. § 7104 the January 1989 decision by 
the Board is final.  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  Absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA, except where there is a finding of error. 
38 U.S.C.A. §§ 5108, 7104 (West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
cardiovascular disability.  The record reflects that the 
Board, in a January 1989 decision, denied the veteran's claim 
for service connection for a cardiovascular disability on the 
basis that there was no evidence of heart problems in service 
or within one year of service discharge.  Further, it was 
noted that cardiovascular disease was not causally related to 
any service-connected disorders.

Evidence received since the final January 1989 decision 
includes numerous etiological opinions which link current 
heart disease to his service-connected diabetes mellitus to 
include a May 2002 VA examination report.  This additional 
evidence, which bears directly and substantially on whether 
the veteran's cardiovascular disability is related to a 
service-connected disability has not been previously 
considered and is not cumulative or redundant.  Thus, the 
additional evidence, considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

Accordingly, the Board concludes that the evidence received 
subsequent to the January 1989 Board denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for service connection for a cardiovascular  
disability, to include as secondary to service-connected 
diabetes mellitus, is reopened.

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of service connection, which will be 
discussed below.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2005). 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

The veteran asserts that service connection is warranted for 
a cardiovascular disability as it is secondary to his 
service-connected diabetes mellitus.  

The record reflects that the veteran is currently service-
connected for diabetes mellitus.  The record also reflects 
that the veteran has been diagnosed with, and undergoes 
treatment for a cardiovascular disability, that has been 
diagnosed as atherosclerotic heart disease.  

The Board observes that there are two competent opinions of 
record that etiologically relate (in sum or in part) the 
veteran's current cardiovascular disability to his service-
connected type 2 diabetes.  In this regard, the record 
establishes that in May 2002, a VA physician, after noting 
that until the mid -1980's, the veteran had been a 2 pack per 
day smoker, opined that the veteran's coronary artery disease 
had a 50 percent contribution from his insulin-dependent 
diabetes and a 50 percent contribution from his tobaccoism.  
Additionally, in September 2002, the veteran's treating 
physician, after reviewing the veteran's prior treatment 
records, opined that the veteran's uncontrolled diabetes 
contributed to his heart attack.

In weighing the above evidence of record to determine whether 
there is an etiological relationship between the veteran's 
cardiovascular disability and diabetes mellitus, the Board 
finds that the evidence (particularly the finding that his 
cardiovascular disability is 50 percent due to diabetes and 
50 percent due to past tobacco use) is in equipoise.  
Therefore, resolving all benefit of doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports a finding of service connection for a 
cardiovascular disability, as secondary to service-connected 
type II diabetes mellitus.




ORDER

Entitlement to service connection for a cardiovascular 
disability, as secondary to service-connected diabetes 
mellitus, Type 2, is granted.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


